FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 6, 2021

                                     No. 04-21-00376-CR

                                Andell Brymonte PITTMAN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2518
                          Honorable Jennifer Pena, Judge Presiding


                                       ORDER
       On September 14, 2021, we ordered Appellant to show cause in writing why this appeal
should not be dismissed for want of jurisdiction, because the notice of appeal had been filed
under a dismissed cause number. We suspended all appellate deadlines.
       Pittman then filed an amended notice of appeal with the correct trial court cause number
as well as a motion for extension of time. See TEX. R. APP. P. 25.2(c), 26.3. We conclude we
have jurisdiction in this appeal. The order to show cause is satisfied.
       We REINSTATE the appellate timetable. The reporter’s record is due on December 6,
2021. See TEX. R. APP. P. 35.2(a).

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court